DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for provisional priority under 35 U.S.C. 119(e). The provisional application being filed 04/30/2020, as Application No. 63/018,384.

Information Disclosure Statement
The information disclosure statement filed 10/22/2021 has been submitted for consideration by the Office. It has been placed in the application file and the information referred to therein has been considered.

Allowable Subject Matter
Independent claim 1 would be allowable if amended to recite the limitation of dependent claim 9 and the additional limitation “wherein the third antenna faces a third direction and the package faces a fourth direction that is perpendicular to the third direction”.
           Independent claim 11 would be allowable if amended to recite the limitation of dependent claim 19 and the additional limitation “wherein the third antenna faces a third 
           Independent claim 21 would be allowable if amended to recite the limitation of dependent claim 9 and the additional limitation “wherein the third antenna faces a third direction and the package faces a fourth direction that is perpendicular to the third direction”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 9, 11, 12, 19-22 are rejected over 35 U.S.C. 102(a)(2) as being anticipated by Mow et al. (US 2019/0027808 A1).
           Regarding claim 1, Mow discloses (in Fig. 6) a device [109] comprising: a flexible printed circuit board (PCB) [112] (See paragraph 0064); a package [118] (See paragraph 0067: integrated circuit packages) coupled to the flexible PCB [112] (See paragraph 0064); a first antenna device [110-2] coupled to the flexible PCB [112]; and a second antenna device [110-3] coupled to the flexible PCB [112].

           Regarding claim 2, Mow, as applied to claim 1, further discloses (in Fig. 6) wherein the first antenna device [110-2] is coupled to a second surface of the flexible PCB [bottom surface of 112]; and wherein the second antenna device [110-3] is coupled to the second surface of the flexible PCB [bottom surface of 112].

           Regarding claim 9, Mow, as applied to claim 1, further discloses (in Fig. 6) a third antenna device [110-1] coupled to the flexible PCB [112] (See paragraph 0064), wherein the package [118] (See paragraph 0067: integrated circuit packages) is coupled to a first surface of the flexible PCB [top surface of 112]; wherein the first antenna device [110-2] is coupled to a second surface of the flexible PCB [bottom surface of 112]; wherein the second antenna device [110-3] is coupled to the second surface of the flexible PCB [bottom surface of 112]; wherein the first antenna [110-2] faces a first direction (See Fig. 6 of Mow tagged below for labeling of a first direction of the first antenna) and the second antenna [110-3] faces a second direction (See Fig. 6 of Mow tagged below for labeling of a second direction of the second antenna) that is different than the first direction (See Fig. 6 of Mow tagged below for labeling of a first direction of the first antenna); and wherein the third antenna [110-1] is coupled to the first surface of the flexible PCB [top surface of 112].

    PNG
    media_image1.png
    910
    773
    media_image1.png
    Greyscale

           Regarding claim 11, Mow discloses an apparatus (in Fig. 6) comprising: means for flexible interconnection [112] (See paragraph 0064: flexible printed circuit board); a package [118] (See paragraph 0067: integrated circuit packages) coupled  [112] (See paragraph 0064: flexible printed circuit board); a first antenna device [110-2] coupled to the means for flexible interconnection [112] (See paragraph 0064: flexible printed circuit board); and a second antenna device [110-3] coupled to the means for flexible interconnection [112] (See paragraph 0064: flexible printed circuit board).

           Regarding claim 12, Mow, as applied to claim 11, further discloses (in Fig. 6) wherein the first antenna device [110-2] is coupled to a second surface of the means for flexible interconnection [112] (See paragraph 0064: flexible printed circuit board); and wherein the second antenna device [110-3] is coupled to the second surface of the means for flexible interconnection [112] (See paragraph 0064: flexible printed circuit board).

           Regarding claim 19, Mow, as applied to claim 11, further discloses (in Fig. 6) a third antenna device [110-1] coupled to the means for flexible interconnection [112] (See paragraph 0064: flexible printed circuit board), wherein the package [118] (See paragraph 0067: integrated circuit packages) is coupled to a first surface of the means for flexible interconnection [112] (See paragraph 0064: flexible printed circuit board); wherein the first antenna device [110-2] is coupled to a second surface of the means for flexible interconnection [112] (See paragraph 0064: flexible printed circuit board); wherein the second antenna device [110-3] is coupled to the second surface of the means for flexible interconnection [112] (See paragraph 0064: flexible printed circuit board); wherein the first antenna [110-2] faces a first direction (See Fig. 6 of Mow tagged below for labeling of a first direction of the first antenna) and the second antenna [110-3] faces a second direction (See Fig. 6 of Mow tagged below for labeling of a second direction of the second antenna) that is different than the first direction (See Fig. 6 of Mow tagged below for labeling of a first direction of the first antenna); and wherein the third antenna [110-1] is coupled to the first surface of the means for flexible interconnection [112] (See paragraph 0064: flexible printed circuit board).


    PNG
    media_image1.png
    910
    773
    media_image1.png
    Greyscale

           Regarding claim 20, Mow, as applied to claim 11, further discloses (in Fig. 6) wherein the apparatus includes a particular device selected from a group consisting of a music player, a video player, an entertainment unit, a navigation device, a (See paragraph 0002: computers).

           Regarding claim 21, Mow discloses (in Fig. 6) a method [109] comprising: coupling a package [118] (See paragraph 0067: integrated circuit packages) to a flexible printed circuit board (PCB) [112] (See paragraph 0064); coupling a first antenna device [110-2] coupled to the flexible PCB [112]; and coupling a second antenna device [110-3] coupled to the flexible PCB [112].

           Regarding claim 22, Mow, as applied to claim 21, further discloses (in Fig. 6) wherein the first antenna device [110-2] is coupled to a second surface of the flexible PCB [bottom surface of 112]; and wherein the second antenna device [110-3] is coupled to the second surface of the flexible PCB [bottom surface of 112].

(Note that a different rejection for independent claims 1, 11, 21 is made below in order to address the rejections of dependent claims 3, 8, 13, 18, 23)

Claims 1, 3, 8, 11, 13, 18, 21, 23 are rejected over 35 U.S.C. 102(a)(2) as being anticipated by Mow et al. (US 2019/0027808 A1).
           Regarding claim 1, Mow discloses (in Fig. 6) a device [109] comprising: a flexible printed circuit board (PCB) [112] (See paragraph 0064); a package [118 and 120] (See paragraph 0067: integrated circuit packages mount to substrate 120) coupled to the flexible PCB [112] (See paragraph 0064); a first antenna device [110-2] coupled to the flexible PCB [112]; and a second antenna device [110-1] coupled to the flexible PCB [112].

           Regarding claim 3, Mow, as applied to claim 1, further discloses (in Fig. 6) wherein the first antenna device [110-2] is coupled to a second surface of the flexible PCB [bottom surface of 112]; and wherein the second antenna device [110-1] is coupled to a first surface of the flexible PCB [top surface of 112].

           Regarding claim 8, Mow, as applied to claim 1, further discloses (in Fig. 6) wherein the package [118 and 120] comprises: a substrate [120]; and an integrated device [118] coupled to the substrate [120].

           Regarding claim 11, Mow discloses an apparatus (in Fig. 6) comprising: means for flexible interconnection [112] (See paragraph 0064: flexible printed circuit board); a package [118 and 120] (See paragraph 0067: integrated circuit packages mount to substrate 120) coupled to the means for flexible interconnection [112] (See paragraph 0064: flexible printed circuit board); a first antenna device [110-2] coupled to the means for flexible interconnection [112] (See paragraph 0064: flexible printed circuit board); and a second antenna device [110-1] coupled to the means for flexible interconnection [112] (See paragraph 0064: flexible printed circuit board).

           Regarding claim 13, Mow, as applied to claim 11, further discloses (in Fig. 6) wherein the first antenna device [110-2] is coupled to a second surface of the means for flexible interconnection [112]; and wherein the second antenna device [110-1] is coupled to a first surface of the means for flexible interconnection [112].

           Regarding claim 18, Mow, as applied to claim 11, further discloses (in Fig. 6) wherein the package [118 and 120] comprises: a substrate [120]; and an integrated device [118] coupled to the substrate [120].

           Regarding claim 21, Mow discloses (in Fig. 6) a method [109] comprising: coupling a package [118 and 120] (See paragraph 0067: integrated circuit packages mount to substrate 120) to a flexible printed circuit board (PCB) [112] (See paragraph 0064); coupling a first antenna device [110-2] coupled to the flexible PCB [112]; and coupling a second antenna device [110-1] coupled to the flexible PCB [112].

           Regarding claim 23, Mow, as applied to claim 21, further discloses (in Fig. 6) wherein the first antenna device [110-2] is coupled to a second surface of the flexible PCB [bottom surface of 112]; and wherein the second antenna device [110-1] is coupled to a first surface of the flexible PCB [top surface of 112].

(Note that a different rejection for independent claims 1, 11, 21 is made below in order to address the rejections of dependent claims 4, 5, 14, 15, 24)

Claims 1, 4, 5, 11, 14, 15, 21, 24 are rejected over 35 U.S.C. 102(a)(2) as being anticipated by Kang et al. (US 2021/0044001 A1).
           Regarding claim 1, Kang discloses a device (in Fig. 1B) comprising: a flexible printed circuit board (PCB) [410] (See paragraph 0058); a package [300] (See paragraph 0084: IC package) coupled to the flexible PCB [410] (See paragraph 0058); a first antenna device [100a] coupled to the flexible PCB [410]; and a second antenna device [200b] coupled to the flexible PCB [410].

           Regarding claim 4, Kang, as applied to claim 1, further discloses (in Fig. 1B) wherein the first antenna device [100a] is configured to transmit and receive a first signal having a first frequency (See paragraph 0060), and wherein the second antenna device [200b] is configured to transmit and receive a second signal having a second frequency (See paragraph 0063).

           Regarding claim 5, Kang, as applied to claim 1, further discloses (in Fig. 1B) wherein the first antenna device [100a] is configured to transmit and receive signals (See paragraph 0060), and wherein the first antenna device [100a] comprises: at least one dielectric layer [130a]; and at least one interconnect [120a].

            Regarding claim 11, Kang discloses an apparatus (in Fig. 1B) comprising: means for flexible interconnection [410] (See paragraph 0058: flexible substrate); a package [300] (See paragraph 0084: IC package) coupled to the means for flexible interconnection [410] (See paragraph 0058: flexible substrate); a first antenna device [100a] coupled to the means for flexible interconnection [410] (See paragraph 0058: flexible substrate); and a second antenna device [200b] coupled to the means for flexible interconnection [410] (See paragraph 0058: flexible substrate).

           Regarding claim 14, Kang, as applied to claim 11, further discloses (in Fig. 1B) wherein the first antenna device [100a] is configured to transmit and receive a first signal having a first frequency (See paragraph 0060), and wherein the second antenna device [200b] is configured to transmit and receive a second signal having a second frequency (See paragraph 0063).

           Regarding claim 15, Kang, as applied to claim 11, further discloses (in Fig. 1B) wherein the first antenna device [100a] is configured to transmit and receive signals (See paragraph 0060), and wherein the first antenna device [100a] comprises: at least one dielectric layer [130a]; and at least one interconnect [120a].

            Regarding claim 21, Kang discloses a method (in Fig. 1B) comprising: coupling a package [300] (See paragraph 0084: IC package) to a flexible PCB [410] (See paragraph 0058); coupling a first antenna device [100a] to the flexible PCB [410]; and coupling a second antenna device [200b] to the flexible PCB [410].

           Regarding claim 24, Kang, as applied to claim 21, further discloses (in Fig. 1B) wherein the first antenna device [100a] is configured to transmit and receive a first signal having a first frequency (See paragraph 0060), and wherein the second antenna [200b] is configured to transmit and receive a second signal having a second frequency (See paragraph 0063).

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 6, 7, 16, 17 are rejected over 35 U.S.C. 103 as being unpatentable over Mow et al. (US 2019/0027808 A1) in view of Zhu et al. (US 2017/0062688 A1).
           Regarding claim 6, Mow, as applied to claim 1, does not disclose wherein the flexible PCB comprises: at least one flexible interconnect; at least one flexible dielectric layer; and at least one 
           Zhu teaches (in Fig. 1) wherein the flexible PCB [112 and 116] comprises: at least one flexible interconnect [112]; at least one flexible dielectric layer [116] (See paragraph 0019: a flexible substrate layer such as a polyimide film); and at least one solder resist layer (See paragraph 0026: Alternatively, a solder resist may be utilized in place of the coverlay 128) coupled to the at least one flexible dielectric layer [116].
           Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flexible PCB of Mow such that the flexible PCB comprises: at least one flexible interconnect; at least one flexible dielectric layer; and at least one solder resist layer coupled to the at least one flexible dielectric layer, as taught by Zhu, in order to provide a level of protection to the underlying layers of the flexible PCB (as taught by Zhu in paragraph 0026).

           Regarding claim 7, Mow, as applied to claim 1, does not disclose wherein the flexible PCB comprises: at least one flexible interconnect; at least one flexible dielectric layer; and an overlay located in a flexible portion of the flexible PCB.
           Zhu teaches (in Fig. 1) wherein the flexible PCB [112 and 116] comprises: at least one flexible interconnect [112]; at least one flexible dielectric layer [116] (See paragraph 0019: a flexible substrate layer such as a polyimide film); and an overlay [128] (See paragraph 0026: coverlay 128) located in a flexible portion of the flexible PCB [112 and 116].
           Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flexible PCB of Mow such that the flexible PCB comprises: at least one flexible interconnect; at least one flexible dielectric layer; and an overlay located in a flexible portion of the flexible PCB, as taught by Zhu, in order to provide a level of protection to the underlying layers of the flexible PCB (as taught by Zhu in paragraph 0026).

           Regarding claim 16, Mow, as applied to claim 11, does not disclose wherein the means for flexible interconnection comprises: at least one flexible interconnect; at least one flexible dielectric layer; and at least one 
           Given that Zhu teaches (in Fig. 1) wherein the flexible PCB [112 and 116] comprises: at least one flexible interconnect [112]; at least one flexible dielectric layer [116] (See paragraph 0019: a flexible substrate layer such as a polyimide film); (See paragraph 0026: Alternatively, a solder resist may be utilized in place of the coverlay 128) or at least one overlay [128] (See paragraph 0026: coverlay 128) is coupled to the at least one flexible dielectric layer [116]; therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the means for flexible interconnection of Mow such that the means for flexible interconnection comprises: at least one flexible interconnect; at least one flexible dielectric layer; and at least one solder resist layer coupled to the at least one flexible dielectric layer; and at least one overlay coupled to the at least one flexible dielectric layer, as taught by Zhu, in order to provide a level of protection to the underlying layers of the flexible PCB (as taught by Zhu in paragraph 0026).

           Regarding claim 17, Mow, as applied to claim 11, does not disclose wherein the means for flexible interconnection comprises: at least one flexible interconnect; at least one flexible dielectric layer; and an overlay located in a flexible portion of the means for flexible interconnection, wherein the overlay is coupled to the at least one flexible dielectric layer.
           Zhu teaches (in Fig. 1) wherein the means for flexible interconnection [112 and 116] comprises: at least one flexible interconnect [112]; at least one flexible dielectric layer [116] (See paragraph 0019: a flexible substrate layer such as a polyimide film); and an overlay [128] (See paragraph 0026: coverlay 128) located in a flexible portion of the means for flexible interconnection [112 and 116], wherein the overlay [128] (See paragraph 0026: coverlay 128) is coupled to the at least one flexible [116] (See paragraph 0019: a flexible substrate layer such as a polyimide film).
           Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the means for flexible interconnection of Mow such that the means for flexible interconnection comprises: at least one flexible interconnect; at least one flexible dielectric layer; and an overlay located in a flexible portion of the means for flexible interconnection, wherein the overlay is coupled to the at least one flexible dielectric layer, as taught by Zhu, in order to provide a level of protection to the underlying layers of the flexible PCB (as taught by Zhu in paragraph 0026).

Claims 10 and 25 are rejected over 35 U.S.C. 103 as being unpatentable over Mow et al. (US 2019/0027808 A1).
           Regarding claim 10, Mow, as applied to claim 1, does not disclose wherein the flexible PCB is configured to be (i) bendable by at least 10 degrees without fracturing and/or cracking, and/or (ii) bendable up to 180 degrees without fracturing and/or cracking.
           However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the flexible PCB configured to be (i) bendable by at least 10 degrees without fracturing and/or cracking, and/or (ii) bendable up to 180 degrees without fracturing and/or cracking, in order to provide a flexible PCB having excellent flexibility without fracturing and/or cracking.

           Regarding claim 25, Mow, as applied to claim 21, does not disclose wherein the flexible PCB is configured to be (i) bendable by at least 10 degrees without fracturing and/or cracking, and/or (ii) bendable up to 180 degrees without fracturing and/or cracking.
           However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the flexible PCB configured to be (i) bendable by at least 10 degrees without fracturing and/or cracking, and/or (ii) bendable up to 180 degrees without fracturing and/or cracking, in order to provide a flexible PCB having excellent flexibility without fracturing and/or cracking.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Han et al. (US 2020/0395675 A1) and Lee et al. (US 2020/0266519 A1).

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN NG whose telephone number is (571)270-3131. The examiner can normally be reached Mon-Fri 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHERMAN NG/Primary Examiner, Art Unit 2847